The Court,
Parrish J.:
Held that the decree was not void on account of the omission in the bill to state the residence, the petitioner having shown in her petition that she was at the time the bill was filed, and had been ever since, a resident of Grand Rapids.
McCormick vs. Sullivant, 10 Wheat., 192.
Kennedy vs. The Bank of Georgia, 8 How., 611, 612.*
An affidavit for publication, in cases of absent and concealed defendants, on information and belief, giving the source of information, is sufficient.
Pettiford vs. Zoellner, 45 Mich., 358.
It appeared that the defendant knew of the decree soon after it was rendered, and knew of the marriage of complainant. Yet she delayed the application to be heard in the case until more than six months after the marriage of the complainant, and more than a year after decree.
Application denied.

“The proceedings are not void for want of an allegation of citizenship of the stockholders of the Bank. They were erroneous, but the amendment in this regard before final decree cured the error.”— 8 How., 612.